

116 HR 5327 IH: Resolving Extended Limbo for Immigrant Employees and Families Act
U.S. House of Representatives
2019-12-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5327IN THE HOUSE OF REPRESENTATIVESDecember 5, 2019Ms. Shalala (for herself and Ms. Wasserman Schultz) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Immigration and Nationality Act to end the immigrant visa backlog, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Resolving Extended Limbo for Immigrant Employees and Families Act or the RELIEF Act. 2.Numerical limitation to any single foreign state (a)In generalSection 202(a)(2) of the Immigration and Nationality Act (8 U.S.C. 1152(a)(2)) is amended—
 (1)in the paragraph heading, by striking and employment-based; (2)by striking (3), (4), and (5), and inserting (3) and (4),;
 (3)by striking subsections (a) and (b) of section 203 and inserting section 203(a); (4)by striking 7 and inserting 15; and
 (5)by striking such subsections and inserting such section. (b)Conforming amendmentsSection 202 of the Immigration and Nationality Act (8 U.S.C. 1152) is amended—
 (1)in subsection (a)(3), by striking both subsections (a) and (b) of section 203 and inserting section 203(a); (2)by striking subsection (a)(5); and
 (3)by amending subsection (e) to read as follows:  (e)Special rules for countries at ceilingIf it is determined that the total number of immigrant visas made available under section 203(a) to natives of any single foreign state or dependent area will exceed the numerical limitation specified in subsection (a)(2) in any fiscal year, in determining the allotment of immigrant visa numbers to natives under section 203(a), visa numbers with respect to natives of that state or area shall be allocated (to the extent practicable and otherwise consistent with this section and section 203) in a manner so that, except as provided in subsection (a)(4), the proportion of the visa numbers made available under each of paragraphs (1) through (4) of section 203(a) is equal to the ratio of the total number of visas made available under the respective paragraph to the total number of visas made available under section 203(a)..
 (c)Country-Specific offsetSection 2 of the Chinese Student Protection Act of 1992 (8 U.S.C. 1255 note) is amended— (1)in subsection (a), by striking subsection (e)) and inserting subsection (d)); and
 (2)by striking subsection (d) and redesignating subsection (e) as subsection (d). (d)Effective dateThe amendments made by this section shall take effect as if enacted on September 30, 2019, and shall apply to fiscal years beginning with fiscal year 2020.
			(e)Transition rules for employment-Based immigrants
 (1)In generalSubject to the succeeding paragraphs of this subsection and notwithstanding title II of the Immigration and Nationality Act (8 U.S.C. 1151 et seq.), the following rules shall apply:
 (A)For fiscal year 2020, 15 percent of the immigrant visas made available under each of paragraphs (2), (3), and (5) of section 203(b) of such Act (8 U.S.C. 1153(b)) shall be allotted to immigrants who are natives of a foreign state or dependent area that is not one of the two states with the largest aggregate numbers of natives who are beneficiaries of approved petitions for immigrant status under such paragraphs.
 (B)For fiscal year 2021, 10 percent of the immigrant visas made available under each of such paragraphs shall be allotted to immigrants who are natives of a foreign state or dependent area that is not one of the two states with the largest aggregate numbers of natives who are beneficiaries of approved petitions for immigrant status under such paragraphs.
 (C)For fiscal year 2022, 10 percent of the immigrant visas made available under each of such paragraphs shall be allotted to immigrants who are natives of a foreign state or dependent area that is not one of the two states with the largest aggregate numbers of natives who are beneficiaries of approved petitions for immigrant status under such paragraphs.
					(2)Per-country levels
 (A)Reserved visasWith respect to the visas reserved under each of subparagraphs (A) through (C) of paragraph (1), the number of such visas made available to natives of any single foreign state or dependent area in the appropriate fiscal year may not exceed 25 percent (in the case of a single foreign state) or 2 percent (in the case of a dependent area) of the total number of such visas.
 (B)Unreserved visasWith respect to the immigrant visas made available under each of paragraphs (2), (3), and (5) of section 203(b) of such Act (8 U.S.C. 1153(b)) and not reserved under paragraph (1), for each of fiscal years 2020, 2021, and 2022, not more than 85 percent shall be allotted to immigrants who are natives of any single foreign state.
 (3)Special rule to prevent unused visasIf, with respect to fiscal year 2020, 2021, or 2022, the operation of paragraphs (1) and (2) of this subsection would prevent the total number of immigrant visas made available under paragraph (2) or (3) of section 203(b) of such Act (8 U.S.C. 1153(b)) from being issued, such visas may be issued during the remainder of such fiscal year without regard to paragraphs (1) and (2) of this subsection.
				(4)Transition rule for currently approved beneficiaries
 (A)In generalNotwithstanding section 202 of the Immigration and Nationality Act, as amended by this Act, immigrant visas under section 203(b) of the Immigration and Nationality Act (8 U.S.C. 1153(b)) shall be allocated such that no alien described in subparagraph (B) receives a visa later than the alien otherwise would have received said visa had this Act not been enacted.
 (B)Alien describedAn alien is described in this subparagraph if the alien is the beneficiary of a petition for an immigrant visa under section 203(b) of the Immigration and Nationality Act (8 U.S.C. 1153(b)) that was approved prior to the date of enactment of this Act.
 (5)Rules for chargeabilitySection 202(b) of such Act (8 U.S.C. 1152(b)) shall apply in determining the foreign state to which an alien is chargeable for purposes of this subsection.
 (6)Ensuring availability of immigrant visasFor each of fiscal years 2020 through 2024, notwithstanding sections 201 and 202 of the Immigration and Nationality Act (8 U.S.C. 1151, 1152), as amended by this Act, additional immigrant visas under section 203 of the Immigration and Nationality Act (8 U.S.C. 1153) shall be made available and allocated—
 (A)such that no alien who is a beneficiary of a petition for an immigrant visa under such section 203 receives a visa later than the alien otherwise would have received such visa had this Act not been enacted; and
 (B)to permit all visas to be distributed in accordance with this section. 3.Ending immigrant visa backlog (a)In generalIn addition to any immigrant visa made available under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.), as amended by this Act, subject to paragraphs (1) and (2), the Secretary of State shall make immigrant visas available to—
 (1)aliens who are beneficiaries of petitions filed under subsection (b) of section 203 of such Act (8 U.S.C. 1153) before the date of the enactment of this Act; and
 (2)aliens who are beneficiaries of petitions filed under subsection (a) of such section before the date of the enactment of this Act.
 (b)Allocation of visasThe visas made available under this section shall be allocated as follows: (1)Employment-sponsored immigrant visasIn each of fiscal years 2020 through 2024, the Secretary of State shall allocate to aliens described in subsection (a)(1) a number of immigrant visas equal to 1⁄5 of the number of aliens described in such subsection the visas of whom have not been issued as of the date of the enactment of this Act.
 (2)Family-sponsored immigrant visasIn each of fiscal years 2020 through 2024, the Secretary of State shall allocate to aliens described in subsection (a)(2) a number of immigrant visas equal to 1⁄5 of the difference between—
 (A)the number of aliens described in such subsection the visas of whom have not been issued as of the date of the enactment of this Act; and
 (B)the number of aliens described in subsection (a)(1). (c)Order of issuance for previously filed applicationsThe visas made available under this section shall be issued in accordance with section 202 of the Immigration and Nationality Act (8 U.S.C. 1152), as amended by this Act, in the order in which the petitions under section 203 of such Act (8 U.S.C. 1153) were filed.
			4.Keeping American families together
			(a)Reclassification of spouses and minor children of lawful permanent residents as immediate relatives
 and exemption of derivativesThe Immigration and Nationality Act (8 U.S.C. 1101 et seq.) is amended— (1)in section 201(b) (8 U.S.C. 1151(b))—
 (A)in paragraph (1), by adding at the end the following:  (F)Aliens who derive status under section 203(d).; and
 (B)by amending paragraph (2) to read as follows:  (2) (A)Immediate relativesAliens who are immediate relatives.
 (B)Definition of immediate relativeIn this paragraph, the term immediate relative means— (i)a child, spouse, or parent of a citizen of the United States, except that in the case of such a parent such citizen shall be at least 21 years of age;
 (ii)a child or spouse of an alien lawfully admitted for permanent residence; (iii)a child or spouse of an alien described in clause (i), who is accompanying or following to join the alien;
 (iv)a child or spouse of an alien described in clause (ii), who is accompanying or following to join the alien;
 (v)an alien admitted under section 211(a) on the basis of a prior issuance of a visa to the alien’s accompanying parent who is an immediate relative; and
 (vi)an alien born to an alien lawfully admitted for permanent residence during a temporary visit abroad.
 (C)Treatment of spouse and children of deceased citizen or lawful permanent residentIf an alien who was the spouse or child of a citizen of the United States or of an alien lawfully admitted for permanent residence and was not legally separated from the citizen or lawful permanent resident at the time of the citizen’s or lawful permanent resident’s death files a petition under section 204(a)(1)(B), the alien spouse (and each child of the alien) shall remain, for purposes of this paragraph, an immediate relative during the period beginning on the date of the citizen’s or permanent resident’s death and ending on the date on which the alien spouse remarries.
 (D)Protection of victims of abuseAn alien who has filed a petition under clause (iii) or (iv) of section 204(a)(1)(A) shall remain, for purposes of this paragraph, an immediate relative if the United States citizen or lawful permanent resident spouse or parent loses United States citizenship on account of the abuse.; and
 (2)in section 203(a) (8 U.S.C. 1153(a))— (A)in paragraph (1), by striking 23,400 and inserting 111,334; and
 (B)by amending paragraph (2) to read as follows:  (2)Unmarried sons and unmarried daughters of lawful permanent residentsQualified immigrants who are the unmarried sons or unmarried daughters (but are not the children) of aliens lawfully admitted for permanent residence shall be allocated visas in a number not to exceed 26,266, plus—
 (A)the number of visas by which the worldwide level exceeds 226,000; and (B)the number of visas not required for the class specified in paragraph (1)..
 (b)Protecting children from aging outSection 203(h) of the Immigration and Nationality Act (8 U.S.C. 1153(h)) is amended— (1)by amending paragraph (1) to read as follows:
					
 (1)In generalFor purposes of subsection (d), a determination of whether an alien satisfies the age requirement in the matter preceding subparagraph (A) of section 101(b)(1) shall be made using the age of the alien on the date on which the petition is filed with the Secretary of Homeland Security under section 204.;
 (2)by amending paragraph (2) to read as follows:  (2)Petitions describedA petition described in this paragraph is a petition filed under section 204 for classification of—
 (A)the alien’s parent under subsection (a), (b), or (c); or (B)the alien as an immediate relative based on classification as a child of—
 (i)a citizen of the United States; or (ii)a lawful permanent resident.;
 (3)in paragraph (3), by striking subsections (a)(2)(A) and and inserting subsection; and (4)by adding at the end the following:
					
 (5)Treatment for nonimmigrant categories purposesAn alien dependent treated as a child for immigrant visa purposes under this subsection shall be treated as a dependent child for nonimmigrant categories..
				(c)Conforming amendments
 (1)DefinitionsSection 101(a)(15)(K)(ii) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(K)(ii)) is amended by striking section 201(b)(2)(A)(i) and inserting section 201(b)(2) (other than clause (v) or (vi) of subparagraph (B)).
 (2)Rules for determining whether certain aliens are immediate relativesSection 201(f) of the Immigration and Nationality Act (8 U.S.C. 1151(f)) is amended— (A)in paragraph (1), by striking paragraphs (2) and (3), and inserting paragraph (2),;
 (B)by striking paragraph (2); (C)by redesignating paragraphs (3) and (4) as paragraphs (2) and (3), respectively; and
 (D)in paragraph (3), as so redesignated, by striking through (3) and inserting and (2). (3)Per country levelSection 202(a)(1)(A) of the Immigration and Nationality Act (8 U.S.C. 1152(a)(1)(A)) is amended by striking section 201(b)(2)(A)(i) and inserting section 201(b)(2) (other than clause (v) or (vi) of subparagraph (B)).
 (4)Numerical limitation to any single foreign stateSection 202(a)(4) (8 U.S.C. 1152(a)(4)) is amended— (A)by striking subparagraphs (A) and (B);
 (B)by redesignating subparagraphs (C) and (D) as subparagraphs (A) and (B), respectively; and (C)in subparagraph (A), as so redesignated—
 (i)by striking the undesignated matter following clause (ii); (ii)by striking clause (ii);
 (iii)in clause (i), by striking , or and inserting a period; and (iv)in the matter preceding clause (i), by striking section 203(a)(2)(B) may not exceed and all that follows through 23 percent in clause (i) and inserting section 203(a)(2) may not exceed 23 percent.
 (5)Procedures for granting immigrant statusSection 204 of the Immigration and Nationality Act (8 U.S.C. 1154) is amended— (A)in subsection (a)—
 (i)in paragraph (1)— (I)in subparagraph (A)—
 (aa)in clause (i), by striking section 201(b)(2)(A)(i) and inserting clause (i) or (ii) of section 201(b)(2)(B); (bb)in clause (ii), by striking the second sentence of section 201(b)(2)(A)(i) and inserting section 201(b)(2)(C);
 (cc)by amending clause (iii) to read as follows:  (iii) (I)An alien who is described in clause (ii) may file a petition with the Secretary of Homeland Security under this subparagraph for classification of the alien (and any child of the alien) if the alien demonstrates to the Secretary that—
 (aa)the marriage or the intent to marry the citizen of the United States or lawful permanent resident was entered into in good faith by the alien; and
 (bb)during the marriage or relationship intended by the alien to be legally a marriage, the alien or a child of the alien has been battered or has been the subject of extreme cruelty perpetrated by the alien's spouse or intended spouse.
 (II)For purposes of subclause (I), an alien described in this subclause is an alien— (aa) (AA)who is the spouse of a citizen of the United States or lawful permanent resident;
 (BB)who believed that he or she had married a citizen of the United States or lawful permanent resident and with whom a marriage ceremony was actually performed and who otherwise meets any applicable requirements under this Act to establish the existence of and bona fides of a marriage, but whose marriage is not legitimate solely because of the bigamy of such citizen of the United States or lawful permanent resident; or
 (CC)who was a bona fide spouse of a citizen of the United States or a lawful permanent resident within the past 2 years and whose spouse died within the past 2 years, whose spouse renounced citizenship status or renounced or lost status as a lawful permanent resident within the past 2 years related to an incident of domestic violence, or who demonstrates a connection between the legal termination of the marriage within the past 2 years and battering or extreme cruelty by a spouse who is a citizen of the United States or a lawful permanent resident spouse;
 (bb)who is a person of good moral character; (cc)who is eligible to be classified as an immediate relative under section 201(b)(2)(B) or who would have been so classified but for the bigamy of the citizen of the United States or lawful permanent resident that the alien intended to marry; and
 (dd)who has resided with the alien's spouse or intended spouse.; (dd)by amending clause (iv) to read as follows:
									
 (iv)An alien who is the child of a citizen or lawful permanent resident of the United States, or who was a child of a United States citizen or lawful permanent resident parent who within the past 2 years lost or renounced citizenship status related to an incident of domestic violence, and who is a person of good moral character, who is eligible to be classified as an immediate relative under section 201(b)(2)(B), and who resides, or has resided in the past, with the citizen or lawful permanent resident parent may file a petition with the Secretary of Homeland Security under this subparagraph for classification of the alien (and any child of the alien) under such section if the alien demonstrates to the Secretary that the alien has been battered by or has been the subject of extreme cruelty perpetrated by the alien's citizen or lawful permanent resident parent. For purposes of this clause, residence includes any period of visitation.;
 (ee)in clause (v)(I), in the matter preceding item (aa), by inserting or lawful permanent resident after citizen; (ff)in clause (vi), by striking renunciation of citizenship and all that follows through citizenship status and inserting renunciation of citizenship or lawful permanent resident status, death of the abuser, divorce, or changes to the abuser's citizenship or lawful permanent resident status; and
 (gg)in clause (vii), by striking section 201(b)(2)(A)(i) each place it appears and inserting section 201(b)(2)(B); (II)by amending subparagraph (B) to read as follows:
								
									(B)
										(i)
 (I)Except as provided in subclause (II), any alien lawfully admitted for permanent residence claiming that an alien is entitled to a classification by reason of the relationship described in section 203(a)(2) may file a petition with the Attorney General for such classification.
 (II)Subclause (I) shall not apply in the case of an alien lawfully admitted for permanent residence who has been convicted of a specified offense against a minor (as defined in subparagraph (A)(viii)(II)), unless the Secretary of Homeland Security, in the Secretary's sole and unreviewable discretion, determines that such person poses no risk to the alien with respect to whom a petition described in subclause (I) is filed.
 (ii)An alien who was the child of a lawful permanent resident who within the past 2 years lost lawful permanent resident status due to an incident of domestic violence, and who is a person of good moral character, who is eligible for classification under section 203(a)(2), and who resides, or has resided in the past, with the alien's permanent resident alien parent may file a petition with the Secretary of Homeland Security under this subparagraph for classification of the alien (and any child of the alien) under such section if the alien demonstrates to the Secretary that the alien has been battered by or has been the subject of extreme cruelty perpetrated by the alien's permanent resident parent.
										(iii)
 (I)For purposes of a petition filed or approved under clause (ii), the loss of lawful permanent resident status by a parent after the filing of a petition under that clause shall not adversely affect approval of the petition, and for an approved petition, shall not affect the alien's ability to adjust status under subsections (a) and (c) of section 245 or obtain status as a lawful permanent resident based on an approved self-petition under clause (ii).
 (II)Upon the lawful permanent resident parent becoming or establishing the existence of United States citizenship through naturalization, acquisition of citizenship, or other means, any petition filed with the Secretary of Homeland Security and pending or approved under clause (ii) on behalf of an alien who has been battered or subjected to extreme cruelty shall be deemed reclassified as a petition filed under subparagraph (A) even if the acquisition of citizenship occurs after the termination of parental rights.; and
 (III)in subparagraph (D)(i)(I), by striking paragraph (1), (2), or (3) and inserting paragraph (1) or (3); and (ii)in paragraph (2)—
 (I)by striking spousal second preference petition each place it appears and inserting petition for the spouse of an alien lawfully admitted for permanent residence; and (II)in the undesignated matter following subparagraph (A)(ii), by striking preference status under section 203(a)(2) and inserting classification as an immediate relative under section 201(b)(2)(B)(ii);
 (B)in subsection (c)(1), by striking or preference status; and (C)in subsection (k)(1), by striking 203(a)(2)(B) and inserting 203(a)(2).
 (6)Excludable aliensSection 212(d)(12)(B) of the Immigration and Nationality Act (8 U.S.C. 1182(d)(12)(B)) is amended by striking section 201(b)(2)(A) and inserting section 201(b)(2) (other than subparagraph (B)(vi)).
 (7)Admission of nonimmigrantsSection 214(r)(3)(A) of the Immigration and Nationality Act (8 U.S.C. 1184(r)(3)(A)) is amended by striking section 201(b)(2)(A)(i) and inserting section 201(b)(2) (other than clause (v) or (vi) of subparagraph (B)).
 (8)Definition of alien spouseSection 216(h)(1)(A) of the Immigration and Nationality Act (8 U.S.C. 1186a(h)(1)(A)) is amended by inserting or an alien lawfully admitted for permanent residence after United States.
 (9)Refugee Crisis in Iraq Act of 2007Section 1243(a)(4) of the Refugee Crisis in Iraq Act of 2007 (Public Law 110–118; 8 U.S.C. 1157 note) is amended by striking section 201(b)(2)(A)(i) and inserting section 201(b)(2) (other than clause (v) or (vi) of subparagraph (B)).
 (10)Processing of visa applicationsSection 233(b)(1) of the Department of State Authorization Act, Fiscal Year 2003 (Public Law 107–228; 8 U.S.C. 1201 note) is amended by striking section 201(b)(2)(A)(i) and inserting section 201(b)(2) (other than clause (v) or (vi) of subparagraph (B)).
				